
	

113 SRES 487 IS: Expressing the sense of the Senate that Attorney General Eric H. Holder, Jr. should appoint a special counsel or prosecutor to investigate the targeting of conservative nonprofit groups by the Internal Revenue Service.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 487
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Cruz submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate that Attorney General Eric H. Holder, Jr. should appoint a
			 special counsel or prosecutor to investigate the
			 targeting of conservative nonprofit groups by the Internal Revenue
			 Service.
	
	
		Whereas, in February 2010, the Internal Revenue Service (IRS) began targeting conservative
			 nonprofit groups for extra scrutiny in connection with applications for
			 tax-exempt status;Whereas, on May 14, 2013, the Treasury Inspector General for Tax Administration (TIGTA) issued an
			 audit report entitled, Inappropriate Criteria Were Used to Identify
			 Tax-Exempt Applications for Review;Whereas the TIGTA audit report found that from 2010 until 2012, the IRS systematically subjected
			 tax-exempt applicants to extra scrutiny based on inappropriate criteria,
			 including use of the phrases Tea Party, Patriots, and 9/12;Whereas the TIGTA audit report found that the groups selected for extra scrutiny based on
			 inappropriate criteria were subjected without
			 cause to delays lasting years;Whereas the TIGTA audit report found that the groups selected for extra scrutiny based on
			 inappropriate criteria were subjected to unreasonable and burdensome
			 information requests, including requests for information about donors and
			 political beliefs;Whereas the Exempt Organizations Division within the Tax-Exempt and Government Entities
			 Division of the IRS has jurisdiction over the processing and determination
			 of
			 tax-exempt applications;Whereas, on September 15, 2010, Lois G. Lerner, former Director of the Exempt Organizations
			 Division,
			 initiated a project to examine political activity of organizations
			 described in section 501(c)(4)
			 of the Internal Revenue Code of 1986, writing to her colleagues, [w]e need to be cautious so it
			 isn't a per se political project;Whereas, on February 1, 2011, Lois Lerner wrote that the Tea Party matter [was] very dangerous and [t]his could be the vehicle to go to court on the issue of
			 whether Citizen's [sic] United overturning the ban on corporate spending
			 applies to tax exempt rules;Whereas Lois Lerner ordered the Tea Party tax-exempt applications to proceed through a
			 multi-tier review involving her senior technical advisor and the IRS Office of Chief Counsel;Whereas Carter Hull, an IRS lawyer and a 48-year veteran of the United States Government, testified
			 that the
			 multi-tier
			 review was unprecedented in his experience;Whereas, on June 1, 2011, Holly Paz, Director of Rulings and Agreements within the Exempt
			 Organizations Division, requested the tax-exempt application filed by
			 Crossroads Grassroots Policy Strategies for review by Lois Lerner's
			 senior technical advisor;Whereas, on March 22, 2012, Commissioner of Internal Revenue Douglas Shulman was specifically asked
			 about the
			 targeting of Tea Party groups applying for tax-exempt status during a
			 hearing before the Committee on Ways and Means of the House of
			 Representatives, to which he replied,
			 I can give you assurances … [t]here is absolutely no targeting;Whereas, on April 26, 2012, Lois Lerner informed the Committee on Oversight and Government Reform
			 of the House of Representatives that information requests
			 were done in the ordinary course of the application process;Whereas prior to the November 2012 election, the IRS provided 31 applications for tax-exempt status
			 to the investigative website ProPublica, all of which were from
			 conservative groups and 9 of which had not yet been approved by the
			 IRS, in spite of a prohibition under Federal law against public disclosure
			 of application materials
			 until after the application has been approved;Whereas the IRS determined, by way of informal, internal review, that 75 percent of the
			 applications for designation as an organization described in section
			 501(c)(4) of the Internal Revenue Code of 1986 that were set aside for
			 further review were filed by
			 conservative-oriented
			 organizations;Whereas, on January 24, 2013, Lois Lerner wrote, in an e-mail to colleagues, regarding Organizing
			 for Action, a
			 tax-exempt organization formed as an offshoot of the election campaign of
			 President Barack Obama: Maybe I can get the DC office job!;Whereas, on May 8, 2013, Richard Pilger, Director of the Election Crimes Branch of the Public
			 Integrity Section of the Department of
			 Justice, spoke to Lois Lerner about
			 potential prosecution for false statements about political campaign
			 intervention made by tax-exempt applicants;Whereas, on May 10, 2013, in response to a pre-arranged question, Lois Lerner apologized for the
			 targeting of conservative tax-exempt applicants by the IRS during a speech
			 at an
			 event organized by the American Bar Association;Whereas the Committee on Ways and Means of the House of Representatives determined that, of the 298
			 applications delayed and set
			 aside for additional scrutiny by the IRS, 83 percent were from
			 right-leaning
			 organizations;Whereas the Committee on Ways and Means of the House of Representatives determined that, as of the
			 May 10,
			 2013, apology from Lois Lerner, only 45 percent of the right-leaning
			 groups set aside for
			 extra scrutiny had been approved, while 70 percent of left-leaning groups
			 and 100 percent of the groups with progressive names had been approved;Whereas the Committee on Ways and Means of the House of Representatives determined that, of the
			 groups that were
			 inappropriately subject to demands to divulge confidential donors, 89
			 percent were right-leaning;Whereas, on May 15, 2013, Attorney General Eric H. Holder, Jr. testified before the Committee on
			 the Judiciary of the House of Representatives that the
			 Department of Justice would conduct a dispassionate investigation into
			 the IRS matter, and [t]his will not be about parties … this will not
			 be about ideological persuasions … anybody who has broken the law will
			 be held accountable;Whereas, on May 15, 2013, President Barack Obama called the targeting of conservative tax-exempt
			 applicants by the IRS inexcusable and
			 promised that he would not tolerate this kind of behavior in any agency,
			 but especially in the IRS, given the power that it has and the reach that
			 it has into all of our lives;Whereas Barbara Bosserman, a trial attorney at the Department of Justice who in the past several
			 years has contributed nearly $7,000 to the Democratic National Committee
			 and political campaigns of President Obama, is playing a leading
			 role in the investigation by the Department of Justice;Whereas the Public Integrity Section of the Department of Justice communicated with the IRS about
			 the potential prosecution of
			 tax-exempt applicants;Whereas, on December 5, 2013, President Obama declared in a national television interview
			 that the targeting of conservative tax-exempt applicants by the IRS was
			 caused
			 by a bureaucratic
				list by employees in an office in Cincinnati;Whereas, on April 9, 2014, the Committee on Ways and Means of the House of Representatives referred
			 Lois Lerner to the
			 Department of Justice for criminal prosecution;Whereas the Committee on Ways and Means of the House of Representatives found that Lois Lerner used
			 her position to
			 improperly influence agency action against conservative tax-exempt
			 organizations, denying these groups due process and equal protection
			 rights as guaranteed by the United States Constitution, in apparent
			 violation of section 242 of title 18, United States Code;Whereas the Committee on Ways and Means of the House of Representatives found that Lois Lerner
			 targeted Crossroads
			 Grassroots Policy Strategies while ignoring similar liberal-leaning
			 tax-exempt applicants;Whereas the Committee on Ways and Means of the House of Representatives found that Lois Lerner
			 impeded official
			 investigations by knowingly providing misleading statements to TIGTA, in
			 apparent violation
			 of section 1001 of title 18, United States Code;Whereas the Committee on Ways and Means of the House of Representatives found that Lois Lerner may
			 have disclosed
			 confidential taxpayer information, in apparent violation of section 6103
			 of the Internal Revenue Code of 1986;Whereas former Department of Justice officials have testified before a subcommittee of the
			 Committee on Oversight and Government Reform of the House of
			 Representatives that the circumstances of the
			 investigation by the administration of the targeting of conservative
			 tax-exempt applicants by the IRS warrant the appointment of a special
			 counsel;Whereas Department of Justice regulations counsel attorneys to avoid the appearance of a conflict
			 of interest likely to affect the public perception of the integrity of the
			 investigation or prosecution;Whereas, on January 13, 2014, unnamed officials in the Department of Justice leaked to the media
			 that no criminal charges would be appropriate for IRS officials who
			 engaged in the targeting activity, which undermined the integrity of the
			 investigation by the Department of Justice;Whereas, on January 29, 2014, Attorney General Holder told the Senate Committee on the Judiciary, I don’t think that there is a basis for us to conclude on the information as it presently exists
			 that there is any reason for the appointment of the independent counsel …
			 . The notion that somehow this has caused a loss of faith in this Justice
			 Department is inconsistent
			 with the facts;Whereas, on February 2, 2014, President Obama stated publicly that there was not even a
			 smidgen of corruption in connection with the IRS targeting activity;Whereas, on April 16, 2014, e-mails between the Department of Justice and
			 the
			 IRS were released showing that the Department of Justice considered
			 prosecuting conservative nonprofit groups for engaging in political
			 activity that is legal under Federal law, which damaged the integrity of
			 the Department of Justice and undermined its investigation;Whereas, on May 8, 2014, the IRS agreed to provide all of Lois Lerner’s e-mails to investigators of
			 the Committee on Ways and Means of the
			 House of Representatives;Whereas, on May 14, 2014, e-mails obtained through a request under section
			 552 of title 5, United States Code (commonly known as the Freedom of Information Act) by the
			 nonprofit group Judicial Watch indicate that the Washington office of the
			 IRS was examining applications for tax-exempt status by
			 Tea
			 Party organizations, which is contrary to claims that the cases were being
			 handled by lower-level workers
			 in Cincinnati;Whereas, on June 11, 2014, James Comey, Director of the Federal Bureau of Investigation (FBI),
			 testified to
			 the Committee on the Judiciary of the House of Representatives that
			 FBI investigators did not examine the IRS database with taxpayer
			 information, which
			 included private taxpayer information that is prohibited from being shared
			 without an order from a judge, and only looked at the table of contents;Whereas, on June 13, 2014, IRS Office of Legislative Affairs Director Leonard Ourlser informed the
			 Committee on Finance of the Senate that the IRS
			 could not produce e-mails from January 2009 through
			 April
			 2011 from Lois Lerner
			 due to a computer crash;Whereas, on June 17, 2014, the IRS stated that it could not produce e-mails
			 from 6 other IRS
			 employees;Whereas, on June 23, 2014, it was reported that Commissioner of Internal Revenue John Koskinen has
			 contributed
			 approximately $100,000 to Democratic candidates and organizations,
			 including $7,300 to President Obama;Whereas, on June 24, 2014, it was reported that the IRS agreed to pay $50,000 in damages to one of
			 the conservative groups, the National Organization for Marriage, as a
			 result of the unlawful release of confidential information to a political
			 rival of that group;Whereas, on June 25, 2014, according to the Committee on Ways and Means of the House of
			 Representatives, Lois Lerner sought to have Senator Chuck Grassley, a
			 sitting United States Senator and ranking Republican member of the
			 Committee on the Judiciary of the Senate, referred for IRS examination;
			 andWhereas section 600.1 of title 28, Code of Federal Regulations, promulgated under section 515 of
			 title 28, United States Code, requires the Attorney
General to appoint a special counsel or prosecutor when it is determined that—(1)a criminal investigation of a person or matter
is warranted;(2)investigation or prosecution of that person
or matter by a United States Attorney’s Office or litigating
Division of the Department of Justice would
present a conflict of interest for the Department or other
extraordinary circumstances; and(3)under the circumstances, it would be in the
public interest to appoint an outside special counsel or prosecutor to
assume responsibility for the matter: Now, therefore, be it
	
		That it is the sense of the Senate that—(1)the statements and actions of the Internal Revenue Service (IRS), the Department of Justice, and
			 the administration of President Barack Obama in
			 connection with the targeting of conservative tax-exempt applicants by the
			 IRS have served to undermine the investigation by
			 the Department of
			 Justice;(2)the efforts of the administration to undermine the investigation by the Department of Justice, and
			 the appointment of Barbara Bosserman, who has donated almost $7,000 to
			 President Obama and the Democratic National Committee, to a lead
			 investigative role, have created a conflict of interest that warrants
			 removal of the investigation from the normal processes of the Department
			 of Justice;(3)further investigation of the matter is warranted due to the apparent criminal activity by Lois
			 Lerner, former Director of the Exempt Organizations Division within the
			 Tax-Exempt and Government Entities
			 Division of the IRS, and the ongoing disclosure of internal communications
			 showing
			 potentially unlawful conduct by executive branch personnel;(4)appointment of a special counsel or prosecutor would be in the public
			 interest, given the conflict of interest for the Department of Justice and
			 the strong public interest in ensuring that public officials who
			 inappropriately target
			 individuals for exercising their right to free expression are
			 held
			 accountable; and(5)Attorney General Eric H. Holder, Jr. should appoint a special counsel or prosecutor, with
			 meaningful
			 independence, to
			 investigate the targeting of conservative nonprofit advocacy groups by the
			 IRS.
			
